DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Supplemental Response or Supplemental Amendment
2.	This office action is in response to Amendment filed on 12/24/2021.
Claims 1 – 13 have been cancelled;
Claims 14 – 16 (amended claims and referred as clean claims 1, 2 and 3) are presented for examination.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An Examiner-Initiated Interview with Applicant’ Inventor, Yimin Guo/Inventor, was conducted on January/10/2022 to explain the scope (and or status) of amended claims 14, 15 and 16 hereinafter referred to as amended claims 1, 2 and 3 (clean version of amended claims). As a result, on 01/10/2022, Applicants' counsel agreed to authorize for an Examiner’s amendment to the clean version of amended claims as follows:
        -- 1. (AMDT) A method of manufacturing a magnetoresistive memory element comprising:
deposit and pattern a bottom electrode on a surface of an dielectric substrate connecting to a VIA of a select transistor;
deposit and pattern a magnetic tunnel junction (MTJ) stack;
refill a dielectric layer surrounding the MTJ stack and conduct a chemical mechanical polishing (CMP) process to flatten the top surface;

deposit a dielectric thermal barrier layer on the top surface of the top electrode;
open a bit-line VIA in the dielectric thermal barrier layer on the surface of the top electrode and having a vertical distance away from the MTJ stack;
deposit a seed layer and electroplate a bit line in the bit-line VIA and on the top surface of the dielectric thermal barrier layer;
conduct a CMP process to flatten the top surface of the bit line and followed by a deposition of a dielectric protective layer;
conduct a pulsed short wavelength laser thermal annealing on the bit line (.);
wherein said laser thermal annealing generates a temperature rise of said bit line above 400-degree C; and
wherein during said laser thermal annealing, the maximum temperature rise of said MTJ stack is below 300-degree C.
2. (CANCELLED)
3. (CANCELLED) --
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  the amended claim 1 is allowed.
1 is allowable over the prior art of record because none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach sequential steps of:
Depositing a dielectric thermal barrier layer on the top of a top electrode; deposit a seed layer and electroplate a bit line in the bit-line VIA and on the top surface of the dielectric thermal barrier layer; conduct a pulsed short wavelength laser thermal annealing on the bit line, generating a temperature rise of bit line above 400-degree C and keeping the maximum temperature rise of MTJ above 300-degree C; as recited in the independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797. The examiner can normally be reached 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        January 12, 2022